

116 HR 5342 IH: Supporting America’s First Responders Act of 2019
U.S. House of Representatives
2019-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5342IN THE HOUSE OF REPRESENTATIVESDecember 6, 2019Mr. Pascrell introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow certain expenses of first responders as an
			 above-the-line deduction.
	
 1.Short titleThis Act may be cited as the Supporting America’s First Responders Act of 2019. 2.Above-the-line deduction allowed for certain expenses of first responders (a)In generalSection 62(a)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
				
 (F)Certain expenses of first respondersThe deductions allowed by section 162 which consist of expenses, not in excess of $500, paid or incurred by a first responder—
 (i)as tuition or fees for the participation of the first responder in professional development courses related to service as a first responder, or
 (ii)for uniforms used by the first responder in service as a first responder.. (b)First responder definedSection 62(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (4)First responderFor purposes of subsection (a)(2)(F), the term first responder means, with respect to any taxable year, any individual who is a law enforcement officer, firefighter, paramedic, or emergency medical technician for at least 1000 hours during the taxable year..
 (c)Inflation adjustmentSection 62(d)(3) of the Internal Revenue Code of 1986 is amended— (1)in the matter preceding subparagraph (A)—
 (A)by inserting (2019 in the case of the $500 amount in subsection (a)(2)(F)) after 2015; and (B)by striking shall be and inserting and the $500 amount in subsection (a)(2)(F) shall each be; and
 (2)in subparagraph (B)— (A)by striking determined by substituting and inserting
						
 determined—(i)in the case of the $250 amount in subsection (a)(2)(D), by substituting; and (B)by striking the period at the end and inserting , and and by adding at the end the following new clause:
						
 (ii)in the case of the $500 amount in subsection (a)(2)(F), by substituting calendar year 2018 for calendar year 2016 in subparagraph (A)(ii) thereof.. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.
			